Citation Nr: 1715115	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  96-24 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1970 to August 1973.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 1995 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The claim of entitlement to service connection for PTSD was remanded by the Board in April 1998 and then denied in a February 2004 Board decision.  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In June 2004, the Court issued an order vacating the February 2004 decision and remanding the issue of entitlement to service connection for PTSD for readjudication consistent with the parties' Joint Motion for Remand.  The Board then remanded the claim in May 2005 and January 2008 for additional development, and again denied the claim in an October 2008 decision.  The Veteran appealed the decision to the Court.  In May 2009, the Court issued an order vacating the October 2008 decision and remanded the claim for readjudication consistent with another Joint Motion for Remand.  The Board remanded this matter in September 2009, April 2011, December 2012, and April 2014. 

The Veteran testified at three hearings with different Veterans Law Judges in conjunction with the appeal.  The transcripts of the hearings are associated with the claims file. 








FINDING OF FACT

In March 2017, VA was notified by the Veteran's surviving spouse that the appellant died on March [redacted], 2017.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016). 


ORDER

The appeal is dismissed.




		
M. H. Hawley
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


